     Case 2:19-cv-01677-TLN-EFB Document 10 Filed 05/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DEXTER BROWN,                                      No. 2:19-cv-01677-TLN-EFB
12                       Plaintiff,
13           v.                                          ORDER
14    GARCIA,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 9, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 9, 2020, are adopted in full;

28          2. Plaintiff’s application to proceed in forma pauperis (ECF No. 6) is DENIED; and
                                                         1
     Case 2:19-cv-01677-TLN-EFB Document 10 Filed 05/15/20 Page 2 of 2

 1             3. Plaintiff is ORDERED to pay the $400 filing fee within fourteen days from the date of

 2   service of this Order and is admonished that failure to do so will result in the dismissal of this

 3   action.

 4   DATED: May 14, 2020

 5

 6

 7

 8                                                            Troy L. Nunley
                                                              United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
